DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the response filed 5/13/2022.  No claims have been amended.  Claims 1-19 are currently pending and have been examined. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the first and second price added to claims 1, 9 and 17 in the response filed 11/16/2021 does not have antecedent support in the specification.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  A Section 101 analysis is below.
Step 1 – are the claims directed to a process, machine, manufacture or composition of matter.  The apparatus of claim 1, method of claim 9 and apparatus of claim 17 are within the statutory categories of invention.
Step 2A, prong one – do the claims recite a judicial exception, which is an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon. Using the text of claim 1 as an example, claims 1, 9 and 17 recite:
1. An apparatus comprising: a display screen; a network interface; an input device; at least one processor configured to: 
render on the display screen a graphical user interface having a plurality of rows, each row having a product field, a bid field, and an offer field; 
detect via the input device a selection of a bid field or an offer field at a row of the plurality of rows; 
determine whether the selection is continuously maintained for a period of time; 
detect a release of the selection of the bid field or the offer field, wherein a first price specified in the bid field or the offer field of the row when the selection is detected is different from a second price specified in the bid field or the offer field of the when the selection is released; and 
in response to the release of the selection after the selection was continuously maintained for the period of time, automatically transmit without additional input, via the network interface, an order for a product specified in the product field of the row at the second price specified in the bid field or the offer field of the row.

Referring to the bolded limitations above, independent claims 1, 9 and 17 are each directed to an abstract idea enumerated in the 2019 PEG.  Specifically, claims 1, 9 and 17 are each directed to the abstract idea of methods of organizing human activity.  More specifically, as drafted each of claims 1, 9 and 17 only recite the commercial interaction of transmitting a trading order for the purpose, as described in the specification, with a delay to prevent transmission of an erroneous order.  Accordingly, each of claims 1, 9 and 17 are directed to the judicial exception of an abstract idea.
Step 2A, prong two – do the claims recite additional elements that integrate the judicial exception into a practical application.   Integration of the judicial exception into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Regarding claims 1, 9 and 17, since these claims only contain mere instructions to implement the abstract idea on a computer in its ordinary capacity for a commercial interaction or fundamental economic practice (e.g., to receive, store, or transmit data), the recitation in claims 1, 9 and 17 of a display screen, network interface, input device and processor does not integrate the judicial exception into a practical application.  Please see MPEP 2106.05(f) and 2106.05(g).  It is further noted that the claimed invention as recited in claims 1, 9 and 17 does not pertain to an improvement in the functioning of the computer itself or a technological solution to a technological problem.
Step 2B – do the claims recited additional elements that amount to significantly more than the judicial exception.  Regarding claims 1, 9 and 17, these claims simply append known devices previously known to the industry, specified at a high level of generality, to the judicial exception.  Please see MPEP 2106.05(d) and the Berkheimer Memo.  Specifically, the display screen, network interface, input device and processor of claims 1, 9 and 17 are known devices, as discussed in paragraphs [0013] and [0014] of the Applicant’s specification.   Accordingly, claims 1, 9 and 17 do not recite additional elements that amount to significantly more than the judicial exception.
In view of the above analysis, independent claims 1, 9 and 17 are not patent eligible.  Dependent claims 2-8, 10-16, 18 and 19 do not cure the deficiencies in their respective base claims, and are also not patent eligible.  Specifically, claims 2-8, 10-16, 18 and 19 merely refine the abstract idea of providing a trading UI that does not improve computer functionality (2A2, please see MPEP 2106.05(a) which cites Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019) holding that arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly is not sufficient to show an improvement in computer-functionality) using WURC data collection and presentation (2B).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-9, 13-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rutt (US 2006/0253371).
Claim 1 recites:
An apparatus comprising: (Rutt, Fig. 1, [0021], trading system 10)
a display screen; (Rutt, Fig. 1, [0022], computer 20 has display)
a network interface; (Rutt, Fig. 1, [0022], internet 18 and interface software 28)
an input device; (Rutt, Fig. 2, [0024], computer 20 has user input device)
at least one processor configured to: (Rutt, Fig. 1, [0023], computer 20 performs various trading functions)
render on the display screen a graphical user interface having a plurality of rows, each row having a product field, a bid field, and an offer field; (Rutt, Fig. 2, [0029], user interface 40 includes rows 100 with product name column 104, bid price column 114 and offer price column 116) 
detect via the input device a selection of a bid field or an offer field at a row of the plurality of rows; (Rutt, Fig. 3, [0037], floating price lock window 150) 
determine whether the selection is continuously maintained for a period of time; (Rutt, Fig. 3, [0037], lock window 150 holds the quantity and price unless the cursor is moved from the field)
detect a release of the selection of the bid field or the offer field, wherein a first price specified in the bid field or the offer field of the row when the selection is detected is different from a second price specified in the bid field or the offer field of the when the selection is released; and (Rutt, [0005], [0006], select bid or offer using mouse button, a single keyboard or mouse interaction initiates fill request, price changes; Fig. 3, [0036], [0037], new order will only be initiated if the current price and quantity match the price and quantity displayed in the lock window 150 when the user activates the request for the new order)
in response to the release of the selection after the selection was continuously maintained for the period of time, automatically transmit without additional user input, via the network interface, an order for a product specified in the product field of the row at a price specified in the bid field or the offer field of the row.  (Rutt, Fig. 3, [0036], [0037], new order will only be initiated if the current price and quantity match the price and quantity displayed in the lock window 150 when the user activates the request for the new order; [0006], single mouse interaction allows trader to initiate fill request)
Claim 5 recites:
The apparatus of claim 1, wherein the input device is a mouse.  (Rutt, [0024], mouse)
Claim 6 recites:
The apparatus of claim 1, further comprising a memory device and the at least one processor is further configured to generate a status indicator in the memory device for the row of the plurality of rows.  (Rutt, Fig. 3, [0037], floating price lock window 150)
Claim 7 recites:
The apparatus of claim 6, wherein the at least one processor is further configured to change the status indicator to indicate that the product specified in the product field of the row is ready to trade, in response to determining that the selection is continuously maintained for the period of time.  (Rutt, Fig. 3, [0037], lock window 150 has lock icon 152 signifying that price lock is in effect)
Claim 8 recites:
The apparatus of claim 1, wherein the at least one processor is further configured to superimpose a target icon on the bid field or offer field of the row, in response to determining that the selection is continuously maintained for a period of time.  (Rutt, Fig. 3, [0037], lock window 150 has lock icon 152 signifying that price lock is in effect)
Claim 9 recites:
A method comprising: (Rutt, [0001], method)
rendering on a display screen, by at least one processor, a graphical user interface having a plurality of rows, each row having a product field, a bid field, and an offer field; (Rutt, Fig. 2, [0029], user interface 40 includes rows 100 with product name column 104, bid price column 114 and offer price column 116)
detecting, by the at least one processor, a selection of a bid field or an offer field at a row of the plurality of rows via an input device; (Rutt, Fig. 3, [0037], floating price lock window 150)
determining, by the at least one processor, whether the selection is continuously maintained for a period of time; (Rutt, Fig. 3, [0037], lock window 150 holds the quantity and price unless the cursor is moved from the field)
detecting, by the at least one processor, a release of the selection of the bid field or the offer field, wherein a first price specified in the bid field or the offer field of the row when the selection is detected is different from a second price specified in the bid field or the offer field of the when the selection is released; and (Rutt, [0005], [0006], select bid or offer using mouse button, a single keyboard or mouse interaction initiates fill, price changes; Fig. 3, [0036], [0037], new order will only be initiated if the current price and quantity match the price and quantity displayed in the lock window 150 when the user activates the request for the new order)
in response to releasing the selection after the selection was continuously maintained for the period of time, automatically transmitting without additional user input, by the at least one processor, an order, via a network interface, for a product specified in the product field of the row at the second price specified in the bid field or the offer field of the row.  (Rutt, Fig. 3, [0037], new order will only be initiated if the current price and quantity match the price and quantity displayed in the lock window 150 when the user activates the request for the new order; [0006], single mouse interaction allows trader to initiate fill request)
Claim 13 recites:
The method of claim 9, wherein the input device is a mouse.  (Rutt, [0024], mouse)
Claim 14 recites:
The method of claim 9, further comprising generating, by the at least one processor, a status indicator in a memory device for the row of the plurality of rows.  (Rutt, Fig. 3, [0037], floating price lock window 150)
Claim 15 recites:
The method of claim 14, further comprising changing, by the at least one processor, the status indicator to indicate that the product specified in the product field of the row is ready to trade, in response to determining that the selection is continuously maintained for the period of time.  (Rutt, Fig. 3, [0037], lock window 150 has lock icon 152 signifying that price lock is in effect)
Claim 16 recites:
The method of claim 9, further comprising superimposing, by the at least one processor, a target icon on the bid field or offer field of the row, in response to determining that the selection is continuously maintained for a period of time.  (Rutt, Fig. 3, [0037], lock window 150 has lock icon 152 signifying that price lock is in effect)
Claim 17 recites:
An apparatus comprising: (Rutt, Fig. 1, [0021], trading system 10)
a display screen; (Rutt, Fig. 1, [0022], computer 20 has display)
a network interface; (Rutt, Fig. 1, [0022], internet 18 and interface software 28)
an input device; (Rutt, Fig. 2, [0024], computer 20 has user input device)
a memory; (Rutt, Fig. 3, [0037], memory)
at least one processor to: (Rutt, Fig. 1, [0023], computer 20 performs various trading functions)
render on the display screen a graphical user interface having a plurality of rows, each row having a product field, a bid field, and an offer field, each row being associated with an order; (Rutt, Fig. 2, [0029], user interface 40 includes rows 100 with product name column 104, bid price column 114 and offer price column 116)
detect actuation of a first input on the input device; in response to detecting actuation of the first input, render on the display screen a target icon; (Rutt, Fig. 3, [0037], floating price lock window 150)
detect a movement of the target icon over a bid field or offer field of a row of the plurality of rows; while the first input is continuously actuated and while the target icon hovers over the bid field or the offer field of the row: detect actuation of a second input on the input device; in response to actuation of the second input, change a status indicator in the memory to indicate that a product specified in the product field of the row is ready for trading; (Rutt, Fig. 3, [0038], right button of right price lock quantity window 154; see also Fig. 4, [0039], price lock window 160 in initiating kill order; Fig. 5, [0040], price lock window 170 in hitting or lifting an order) 11
detect actuation of a third input on the input device, wherein a first price specified in the bid field or the offer field of the row when the selection is detected is different from a second price specified in the bid field or the offer field of the when the selection is released; and (Rutt, [0005], [0006], select bid or offer using mouse button, a single keyboard or mouse interaction initiates fill, price changes; Fig. 3, [0036], [0037], new order will only be initiated if the current price and quantity match the price and quantity displayed in the lock window 150 when the user activates the request for the new order)  
in response to actuation of the third input, automatically transmit without additional user input, via the network interface, an order for the product specified in the product field of the row at the second price specified in the bid field or the offer field on which the target icon hovers.  (Rutt, Fig. 3, [0038], left button of left price lock quantity window 156; see also Fig. 4, [0039], price lock window 160 in initiating kill order; Fig. 5, [0040], price lock window 170 in hitting or lifting an order; [0006], single mouse interaction allows trader to initiate fill request)
Claim 19 recites:
The apparatus of claim 17, wherein the input device is a mouse.  (Rutt, [0024], mouse)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4, 10-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rutt (US 2006/0253371) in view of Singer (US 2015/0081502).
Claim 2 recites:
The apparatus of claim 1, wherein the at least one processor is further configured to alter the period of time.  (Rutt, Fig. 3, [0037], discusses the period of time maintaining the selection is set by the user.  Rutt does not specifically disclose the processor is configured to alter the period of time.  The related art reference Singer, Fig. 4, [0062]-[0066], discusses transitioning trade action control to an active state for a period of time which is set by processor.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Rutt with the period of time alterable by a processor as disclosed in Singer to set an appropriate activation criterion to prevent faulty trades as discussed in Singer, [0066].  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Singer in Rutt since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, both are in the field of electronic trading and one of ordinary skill in the art would recognize the combination to be predictable.)
Claim 3 recites:
The apparatus of claim 1, wherein the period of time is half of a second.  (Rutt, Fig. 3, [0037], discusses the period of time maintaining the selection is set by the user which could be any time period, including a half second.  However, the related art reference Singer, Fig. 4, [0066], discusses transitioning trade action control to an active state using an activation criterion that can be a minimum or maximum amounts of time, for example, two seconds, reading on claim 3.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Rutt to have a half second period of time in view of Singer to set an appropriate activation criterion to prevent faulty trades as discussed in Singer, [0066].)
Claim 4 recites:
The apparatus of claim 1, wherein the input device is a touch screen layered on the display screen.  (Rutt does not specifically disclose a touchscreen.  Singer, [0002], discloses a touchscreen.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the mouse of Rutt with the touchscreen of Singer to allow direct interaction with the user interface as discussed in Singer, [0002].)
Claim 10 recites:
The method of claim 9, further comprising configuring, by the at least one processor, the period of time.  (Rutt, Fig. 3, [0037], discusses the period of time maintaining the selection is set by the user.  Rutt does not specifically disclose the processor is configured to alter the period of time.  The related art reference Singer, Fig. 4, [0062]-[0066], discusses transitioning trade action control to an active state for a period of time which is set by processor.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Rutt with the period of time alterable by a processor as disclosed in Singer to set an appropriate activation criterion to prevent faulty trades as discussed in Singer, [0066].)
Claim 11 recites:
The method of claim 9, wherein the period of time is half of a second.  (Rutt, Fig. 3, [0037], discusses the period of time maintaining the selection is set by the user which could be any time period, including a half second.  However, the related art reference Singer, Fig. 4, [0066], discusses transitioning trade action control to an active state using an activation criterion that can be a minimum or maximum amounts of time, for example, two seconds, reading on claim 9.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Rutt to have a half second period of time in view of Singer to set an appropriate activation criterion to prevent faulty trades as discussed in Singer, [0066].)
Claim 12 recites:
The method of claim 9, wherein the input device is a touch screen layered on the display screen.  (Rutt does not specifically disclose a touchscreen.  Singer, [0002], discloses a touchscreen.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the mouse of Rutt with the touchscreen of Singer to allow direct interaction with the user interface as discussed in Singer, [0002].)
Claim 18 recites:
The apparatus of claim 17, wherein the input device is a touch screen layered on the display screen.  (Rutt does not specifically disclose a touchscreen.  Singer, [0002], discloses a touchscreen.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the mouse of Rutt with the touchscreen of Singer to allow direct interaction with the user interface as discussed in Singer, [0002].)
Response to Arguments
Applicant's arguments filed 5/13/2022 have been fully considered and are addressed below.
Regarding the rejection under 35 U.S.C. 101, Applicant’s arguments have been fully considered but they are not persuasive.  Regarding the arguments concerning Step 2A, prong one, the certain methods of organizing human activity grouping of abstract ideas includes commercial interactions.  As noted in the title and recited in the claims, the invention is directed to order transmission, which is clearly within the groupings of abstract ideas discussed in the 2019 PEG.  Regarding the cited detection and rendering features, it is respectfully noted that these operations are performed by generic computer components and the recitation of generic components in a claim does not preclude a claim from reciting an abstract idea.  Regarding the Applicant’s note that the limitation “render on the display screen a graphical user interface having a plurality of rows, each row having a product field, a bid field, and an offer field” is not an abstract idea, the Examiner respectfully disagrees.  It is well settled that displaying market information is within the realm of abstract ideas.  Please see Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019).
Regarding Applicant’s arguments regarding Step 2A, prong two, integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are indicative of integration into a practical application include improvements to the functioning of a computer, applying the judicial exception with a particular machine, effecting transformation of a particular article to a different state or thing or applying the judicial exception in some other meaningful was beyond generally linking the use of the judicial exception to a particular technological environment.  It is respectfully submitted that the feature cited by the Applicants, "render on the display screen a graphical user interface having a plurality of rows, each row having a product field, a bid field, and an offer field; detect via the input device a selection of a bid field or an offer field at a row of the plurality of rows; determine whether the selection is continuously maintained for a period of time; detect a release of the selection of the bid field or the offer field, wherein a first price specified in the bid field or the offer field of the row when the selection is detected is different from a second price specified in the bid field or the offer field of the row when the selection is released", does not fall into one of these categories and instead is adding insignificant extra-solution activity.  Please see MPEP 2106.05(g) regarding adding insignificant extra-solution activity including data gathering and manipulation.  Please also see MPEP 2106.05(f) which further discusses a commonplace business method or mathematical algorithm being applied on a general purpose computer is an example where the courts have found to be the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process.  Again, the Applicant is respectfully invited to review Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019) (“The fact that the claims add a degree of particularity as to how an order is placed in this case does not impact our analysis at step one.”)
Regarding Applicant’s arguments regarding Step 2B, Step 2B is directed to whether the claim recites additional elements that amount to an inventive concept (AKA “significantly more”) than the judicial exception.  It is respectfully submitted that the feature cited by the Applicants, the “specific implementation”, constitutes known activity as demonstrated by the cited references.
Regarding the rejections under 35 U.S.C. 102 and 103, Applicant’s arguments have been fully considered but they are not persuasive.  The Applicant argues that Rutt does not disclose "wherein a first price specified in the bid field or the offer field of the row when the selection is detected is different from a second price specified in the bid field or the offer field of the row when the selection is released".  The Examiner respectfully disagrees.  Rutt, [0037], discusses price changing to reach the trader wants to trade at.  The Applicant further argues that in Rutt the displayed price is locked.  The Examiner respectfully disagrees.  Please see Figs. 4 and 5 of Rutt.  Regarding “automatically transmit without additional user input”,  Rutt, [0006], discusses “a single keyboard or mouse interaction will allow a trader to initiate the fill request”.  The remarks note that “initiate” does not mean complete, however the Examiner disagrees with this overly narrow interpretation of Rutt, and notes Rutt does not discuss further clicks to complete the trade.  The Examiner respectfully directs the Applicant to MPEP 2131.02 noting a generic disclosure will anticipate a claimed species covered by that disclosure when the species can be at once envisaged from the disclosure.  Further, “one click” is the subject of one of the most famous patents of the last twenty five years.  Please see the attached PTO-892.  Still further, it is respectfully noted that it is unclear how a system/method requiring a time delay and human interaction, ie, dependent on a user’s release of a mouse button as in paragraph [0021], can exploit price changes that fluctuate within fractions of a second and are dependent on the latency of network computer system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Hartman (US 5,960,411) discusses ordering an item with a single action such as clicking a mouse button, 2:51-2:62.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Harper whose telephone number is (571)272-5481.  The examiner can normally be reached on M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GH/
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692